Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0032018 (Takatou) (hereinafter “Takatou”) in view of U.S. Patent No. 5,465,949 (Yamada et al.) (hereinafter “Yamada”).
Regarding claim 1, Figs. 1-8B of Takatou show a media feeding apparatus comprising: 
a media mounting section (103) on which a plurality of media sheets to be fed are to be mounted; 
a first feed roller (111) disposed at a position where the first feed roller (111) faces a lowermost media sheet of the media sheets mounted on the media mounting 
a media pressing section (112) configured to press the media sheets against the first feed roller (111); 
a pressing force adjuster (141c) configured to adjust the pressing force of the media pressing section (112) for pressing the media sheets against the first feed roller (111); 
a second feed roller (114) disposed on a downstream of the first feed roller (111) in a media feeding direction, the second feed roller (114) being configured to feed the media sheets fed by the first feed roller (111) in the media feeding direction; 
a separation roller (115) configured to nip and separate the media sheets with the second feed roller (114) between the separation roller (115) and the second feed roller (114); 
a first detector (113) disposed on an upstream of the second feed roller (114) in the media feeding direction, the first detector (113) being configured to detect a passage of the media 38sheet; 
a second detector (116) disposed on the downstream of the second feed roller (114) in the media feeding direction, the second detector (116) being configured to detect a passage of the media sheet; and 
a controller (Fig. 3) configured to control the pressing force adjuster (141c) and the feeding of the media sheets based on the results of the detection by the first detector (113) and the second detector (116), wherein the controller (Fig. 3) sets the pressing force of the media pressing section (112) to first pressing force and drives the Takatou teaches most of the limitations of claim 1, but does not teach that in the first case in which the first detector (113) detects the passage of the leading edge of the media sheet and the second detector (116) detects no passage of the leading edge of the media sheet after the predetermined first set time has passed, the controller (Fig. 3) operates with a second pressing force of the media pressing section (112) greater than or equal to the first pressing force while the first feed roller (111) and the second feed roller (114) continue to rotate, as claimed.
  Yamada teaches that it is well-known in the art to provide a media feeding apparatus (Fig. 1) with a controller (19) and a detector (16) similarly positioned to that of the second detector (116) of the Takatou apparatus downstream of a second feed roller (7) in a media feeding direction with the detector (16) being configured to detect a passage of a media sheet, and in a first case in which the detector (16) detects no passage of the leading edge of a media sheet after a predetermined first set time has passed, the controller (19) continues the rotation of a first feed roller (5) and the second feed roller (7) with a second pressing force of a media pressing section (13) greater than or equal to a first pressing force (no pressing force), for the purpose of retrying to feed the sheet without having to stop the Yamada apparatus.  See, e.g., column 3, line 60 to column 4, line 13 of Yamada.  It would have been obvious to one having ordinary Takatou apparatus with a controller and second detector arrangement that increases the pressing force of the media pressing section of the Takatou apparatus when no passage of the leading edge of the media sheet after the first set time has passed is detected by the second detector, for the purpose of retrying to feed the sheet without having to stop the Takatou apparatus, as taught by Yamada.  
Regarding claim 10, Figs. 2 of Takatou shows an image reading apparatus comprising: 
a reader (including 122a and 122b) configured to read a surface of a media sheet; and 44 
the media feeding apparatus according to claim 1.  
3.	Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Takatou in view of Yamada as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2014/0084531 (Fukumoto et al.) (hereinafter “Fukumoto”).  With regard to claim 2, Takatou in view of Yamada teaches most of the limitations of this claim including the controller (19) taught by Yamada, in the first case, setting the nipping force to second nipping force greater than the first nipping force, and continuing the rotation of the first feed roller (5) and the second feed roller (7), but Takatou and Yamada both do not teach a nipping force adjuster configured to adjust a nipping 39force for nipping media sheets between a separation roller and a second feed roller, as claimed.
Fukumoto teaches that it is well-known in the art to provide a media feeding apparatus (Fig. 1) with a nipping force adjuster (60) configured to adjust a nipping 39 force Takatou in view of Yamada with a nipping force adjust arrangement, for the purpose of maintaining optimum separation pressure at all times, as taught by Fukumoto.
Regarding claim 5, as best understood, the controller (Fig. 3) of Takatou, in the first case, increases the rotation speed of the second feed roller (7).  
4.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takatou in view of Yamada as applied to claim 1 above, and further in view of U.S. Patent No. 5,219,157 (Takahashi) (hereinafter “Takahashi”).  With regard to claim 3, Takatou in view of Yamada teaches most of the limitations of this claim including the controller (Fig. 3) of Takatou, but does not teach a tilt angle adjuster, as claimed.
Takahashi shows that it is well-known in the art to provide a media feeding apparatus (Fig. 2(b)) with a tilt angle adjuster (Fig. 1) configured to adjust a tilt angle of a media mounting section (including 3 and 6), wherein the tilt angle adjuster (Fig. 1) is controlled to set a tilt angle of the media mounting section (including 3 and 6) to a first tilt angle (angle in Fig. 3) and drives a first feed roller (4) and a second feed roller (5b) in a forward rotation direction, and in a first case, sets the tilt angle of the media mounting section (including 3 and 6) to a second tilt angle (theta in Fig. 2(b)) greater than the first tilt angle (angle in Fig. 3), and continues the rotation of the first feed roller (4) and the second feed roller (5b).  Column 10, lines 17-31 explain that changing the angle allows Takatou in view of Yamada with a tilt angle adjuster arrangement, for the purpose of stabilizing feeding force between the feed roller(s) and the bottommost sheet, as taught by Takahashi. 
5.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takatou in view of Yamada and Fukumoto as applied to claim 2 above, and further in view of Takahashi.  With regard to claim 4, Takatou in view of Yamada and Fukumoto teaches most of the limitations of this claim including the controller (Fig. 3) of Takatou, but does not teach a tilt angle adjuster, as claimed.
Takahashi shows that it is well-known in the art to provide a media feeding apparatus (Fig. 2(b)) with a tilt angle adjuster (Fig. 1) configured to adjust a tilt angle of a media mounting section (including 3 and 6), wherein the tilt angle adjuster (Fig. 1) is controlled to set a tilt angle of the media mounting section (including 3 and 6) to a first tilt angle (angle in Fig. 3) and drives a first feed roller (4) and a second feed roller (5b) in a forward rotation direction, and in a first case, sets the tilt angle of the media mounting section (including 3 and 6) to a second tilt angle (theta in Fig. 2(b)) greater than the first tilt angle (angle in Fig. 3), and continues the rotation of the first feed roller (4) and the second feed roller (5b).  Column 10, lines 17-31 explain that changing the angle allows the frictional force to be increased between the bottommost sheet and the feed roller (4) to stabilize the feeding force.  It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the apparatus of Takatou in view of Yamada and Fukumoto with a tilt angle adjuster arrangement, for the purpose of Takahashi. 
Allowable Subject Matter
6.	Claims 9 and 11 are allowed.  Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653